


Exhibit 10.13

 

LICENSE , MAINTENANCE AND UPDATE SERVICES AGREEMENT

 

THIS LICENSE, MAINTENANCE AND UPDATE SERVICES AGREEMENT (“Agreement”) is entered
into this 31st day of March, 2008 between Aequus (as defined in Exhibit X
hereto) and WorldGate (as defined in Exhibit X hereto).

 

WHEREAS, Aequus and WorldGate have entered into a certain Master Agreement dated
the Effective Date pursuant to which the Parties agreed to enter into certain
Related Documents, as that term is defined in the Master Agreement, including
this Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Parties, the Parties agree as follows:

 

1.                                      Definitions.

 

Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meaning ascribed to those terms set forth in Exhibit X attached
hereto.  The following capitalized terms shall have the following corresponding
meanings:

 

1.1.                  “Aequus Data” shall have the meaning set forth in
Section 5.2.

 

1.2.                  “Authorized Sub-Licensee” shall mean a third party to whom
Aequus grants a sub-license in accordance with Section 2.2; provided, however 
that in no event may a Competitor be an Authorized Sub-Licensee.

 

1.3.                  “Confidential Information” shall have the meaning ascribed
to that term in the Mutual Confidentiality Agreement.

 

1.4.                  “Contract Year” shall mean (a) the period commencing on
the Effective Date and ending on April 1, 2009 and (b) the twelve-month period
ending on April 1 of each calendar year during the Term.

 

1.5.                  “License Fee” shall mean one quarter percent (0.25%) of
the VRS Reimbursement Revenue; provided, however, that in no event shall the
License Fee be less than five thousand dollars ($5,000), or more than fifty
thousand dollars ($50,000), in any Contract Year when due.

 

--------------------------------------------------------------------------------


 

1.6.                  “Licensed IP” means all Intellectual Property owned or
held under license by WorldGate which has been used by WorldGate (i) immediately
prior to the Effective Date or at any time thereafter during the term of the
Reseller Agreement in connection with the use and operation of Purchased Phones
purchased by Aequus thereunder, or (ii) in the performance of Support Services
hereunder, including in each case Intellectual Property developed or acquired by
WorldGate pursuant to an SOW.

 

1.7.                  “Maintenance and Update Services Fee” shall mean one and
three quarters percent (1.75%) of the VRS Reimbursement Revenue; provided,
however, that in no event shall the Maintenance and Update Services Fee exceed
three hundred fifty thousand dollars ($350,000) in any Contract Year.

 

1.8.                  “Mutual Confidentiality Agreement” shall mean that certain
Mutual Confidentiality Agreement which is a Related Document.

 

1.9.                  “Service Month” shall have the meaning ascribed to such
term in Section 2.7 hereof.

 

1.10.            “Software Support Services” shall mean the services specified
on Exhibit A hereto.

 

1.11.            “Support Services” shall mean the Software Support Services and
Tier 2 Support Services.

 

1.12.            “Term” shall mean the period from the Effective Date until the
termination of this Agreement in accordance with Section 13.

 

1.13.            “Tier 2 Support Fee” shall mean $1.00 per calendar month for
each Aequus Customer that has generated VRS Reimbursement Revenue during such
month.

 

1.14.            “Tier 2 Support Services” shall mean the services specified on
Exhibit B hereto.

 

1.15.            “Workaround” shall mean a procedure for minimizing the effect
of an error in the Software so that such error does not materially interfere
with Aequus’ use of the Software.

 

2.                          Scope of License

 

2.1                                             License.  WorldGate hereby
grants to Aequus, the following licenses to use the Licensed IP:

 

(a)                                  an exclusive (except as set forth in the
proviso to this clause (a)) transferable (only pursuant to an authorized
sub-license or assignment as set forth herein) and

 

2

--------------------------------------------------------------------------------


 

perpetual and irrevocable (except as otherwise specified herein) license, under
the Licensed IP, to use, support and operate Purchased Phones solely in
providing the Services in the Territory to Customers (the “Services Support
License”) and; provided, however, that the Services Support License shall become
non-exclusive in the event that either (i) Aequus’s rights under the Reseller
Agreement which is a Related Document become non-exclusive or (ii) such Reseller
Agreement terminates; and

 

(b)                                 a non-exclusive transferable (only pursuant
to an authorized sub-license or assignment as set forth herein) and perpetual
and irrevocable (except as otherwise specified herein) license, under the
Licensed IP, to manufacture or to have manufactured for Aequus and on its behalf
any Purchased Phone (and, in connection therewith to create derivative works)
(the “Manufacturing License”); provided, however, that Aequus agrees that it
shall not use or otherwise exploit the Manufacturing License unless and until a
Release Event has occurred and provided, further, that if WorldGate has
exercised its right to terminate the Reseller Agreement which is a Related
Document in accordance with the terms thereof effective prior to the occurrence
of a Release Event, then the Manufacturing License shall simultaneously
terminate.

 

2.2                                            
Sub-licenses.                         Aequus may grant to Authorized
Sub-Licensees one or more sub-licenses of all or any part of the licensed rights
exercisable by it hereunder solely for purposes of and as reasonably necessary
to effectuate Aequus’s rights to use the Licensed IP in a manner consistent with
the terms of this Agreement.

 

2.3                                             Escrow Deposit.

 

(a)                                  To ensure Aequus’s ability to exercise the
licenses described in this Section 2 without material interruption which may
result from a Release Event, WorldGate shall deliver into escrow, in accordance
with the Software Escrow Agreement included as a Related Document, (i) copies of
all Source Code and Object Code for all Programs or other Software relating to
the operation and manufacture of each Purchased Phone, (ii) all processes
necessary for assembling such Object Code into executable form in order to
permit Full Usability Testing as provided in the agreement with the escrow agent
and (iii) all Manufacturing Documentation.  As further set forth in the Software
Escrow Agreement, unless otherwise agreed by the Parties, such escrowed copies
(the “Escrow Materials”) shall be released from escrow and delivered to Aequus
only upon written notice by Aequus to WorldGate and the Escrow Agent that one or

 

3

--------------------------------------------------------------------------------


 

more Release Events has occurred.  The Software Escrow Agreement sets forth in
greater detail Aequus’s rights and obligations with respect to the use and
disclosure of Escrow Materials following a Release Event.

 

(b)                                 Aequus hereby agrees that the delivery to it
of the Escrow Materials in accordance with the Escrow Agreement shall be deemed
a disclosure by WorldGate of its Confidential Information and that further
disclosure and use of such Escrow Materials shall be subject in all respects to
the provisions of the Mutual Confidentiality Agreement, except where otherwise
expressly agreed by the Parties in writing, including in another Related
Document.  Furthermore, notwithstanding anything to the contrary contained in
any other Related Document, Aequus’s rights to utilize the Escrow Materials in
connection with the design, configuration, manufacture, operation or maintenance
of Purchased Phones shall be limited as follows:

 

                                                                                                                                               
(i)                                     If the Release Event is an SOW
Disruption, then Aequus’s rights shall be limited to using relevant Escrow
Materials for the sole purpose of accomplishing the technical and operational
goals which gave rise to the need for a particular Mandated SOW.

 

                                                                                                                                               
(ii)                                  If the Release Event is a Foreclosure
Disruption or an Insolvency Disruption, then Aequus shall have all rights,
subject to the restrictions in this Agreement, to use the Escrow Materials to
design, configure, manufacture, operate and maintain Purchased Phones (as well
as other video phones based on or derived from Purchased Phones) (as the same
may be modified by new developments).

 

                                                                                                                                               
(iii)                               If the Release Event is a Nine-Month
Disruption, the Aequus’s rights shall be limited to using relevant Escrow
Materials for the sole purpose of manufacturing, operating and maintaining any
model of Purchased Phone which is the subject of the Nine-Month Disruption.

 

                                                                                               
(c)                                  The delivery of the Escrow Materials to
Aequus shall not imply the grant of any right or license to use the Escrow
Materials except as set forth above and such uses shall be authorized only to
the extent necessary to permit Aequus to continue providing Services in the
Territory to Customers.

 

2.4                                             No Conflicting Grants. 
WorldGate will not knowingly (i) grant, transfer or assign to any person any
right or interest in any Licensed IP or related Documentation or (ii) grant to
any third party any right to use or exploit any Licensed IP or related
Documentation, which in either

 

4

--------------------------------------------------------------------------------


 

case would conflict with Aequus’s exclusive rights under Section 2.1(a) and its
non-exclusive rights under Section 2.1(b) to use such Licensed IP and related
Documentation in connection with the exercise of such rights in accordance with
the terms hereof.

 

2.5                                             Limitations and Exclusions on
License.  The Parties acknowledge and agree that, among other things, nothing
contained in this Agreement, in the Master Agreement or in any Related Document
shall imply that Aequus or any other person or entity has any license, right or
interest in the Licensed IP except as expressly provided herein or therein and,
except as expressly set forth in this Agreement or otherwise expressly agreed by
WorldGate in writing, WorldGate expressly reserves all rights to its
intellectual property, and shall not be restricted from developing,
manufacturing, selling and/or distributing any product or service, whether alone
or jointly with others, or from licensing any technology or intellectual
property to any third party.   In particular, except as may be expressly agreed
by the Parties in another Related Document or  as otherwise expressly agreed in
writing, Aequus shall have no right to use, reproduce or modify the Licensed IP
(or to sublicense any third party to do so) in order (i) to manufacture, provide
or facilitate the use of Purchased Phones other than as expressly permitted
under this Agreement or to manufacture, provide or facilitate the use of video
phone products other than Purchased Phones, or (ii) to facilitate or control the
access by and/or operation of Purchased Phones with other products and services,
including without limitation other video phone services and/or VoIP services. 
Aequus shall not, either directly or through any third party, (x) decompile,
disassemble or otherwise reverse engineer any Licensed Proprietary Materials,
(y) remove any proprietary legends and/or copyright legends or restrictions
which are in the Licensed Proprietary Materials as originally supplied to Aequus
hereunder, or (z) except as expressly authorized under the Master Agreement and
in connection with a release of Escrowed Materials to Aequus pursuant to the
Software Escrow Agreement which is one of the Related Documents, make any copies
of, alterations to, or other derivatives of the Licensed IP

 

2.6                                             Treatment of the License Under
Section 365(n) of the Bankruptcy Code.  The Licensed IP licensed under this
Agreement consists of, and shall be deemed for all purposes to be, “intellectual
property” within the meaning of Section 101(35A) of title 11, United States Code
(the “Bankruptcy Code”).  Upon commencement of a case under the Bankruptcy Code
by or against WorldGate, the license of the Licensed IP granted under or
pursuant to this Agreement shall be

 

5

--------------------------------------------------------------------------------


 

governed by Section 365(n) of the Bankruptcy Code, and Aequus shall be entitled
to the protections of Section 365(n).  If the Agreement is rejected under
Section 365 of the Bankruptcy Code in a case commenced by or against WorldGate,
then Aequus, as the licensee of the Licensed IP under this Agreement, shall
retain and may fully exercise, in its sole discretion, all of the rights and
entitlements granted or afforded under Section 365(n) of the Bankruptcy Code,
including any election which it is entitled to make thereunder.

 

2.7                                             License Fee.  Commencing with
the Second Contract Year, Aequus shall pay the License Fee to WorldGate in
accordance with Section 3.3 no later than three (3) days after receipt by Aequus
of the VRS Reimbursement Revenue for any month in which Customers utilize video
relay services (each a “Service Month”); provided, however, that the amount of
the License Fee which shall be paid with respect to any Contract Year of the
Term shall not exceed fifty thousand dollars ($50,000).

 

3.                          Software Support Services

 

                                               
3.1                                 During the first Contract Year, and
thereafter so long as Aequus pays the Maintenance and Update Services Fee,
WorldGate shall provide to Aequus all Software Support Services.  In
consideration of all Software Support Services provided hereunder, commencing
with the second Contract Year, Aequus shall pay the Maintenance and Update
Services Fee to WorldGate in accordance with Section 3.3 no later than three
(3) days after receipt of the VRS Reimbursement Revenue for any Service Month;
provided, however, that the amount of the Maintenance and Update Services Fee
which shall be paid with respect to any Contract Year shall not exceed three
hundred fifty thousand dollars ($350,000).

 

3.2                                 During the Term, so long as Aequus pays the
Tier 2 Support Services Fee, WorldGate shall provide the Tier 2 Support
Services.  In consideration of the Tier 2 Support Services, commencing after the
Effective Date, Aequus shall pay the Tier 2 Support Fee to WorldGate in
accordance with Section 3.3 no later than thirty (30) days after the last day of
each Service Month.

 

3.3                                 In order to account and pay for the License
Fee, the Maintenance and Update Services Fee and the Tier 2 Support Fee, Aequus
shall:

 

6

--------------------------------------------------------------------------------


 

(i)                                     following the close of each calendar
month during the Term, commencing with the Second Contract Year, notify
WorldGate either (A) when Aequus has submitted an invoice to the National
Exchange Carrier Association (NECA) for VRS Reimbursement Revenue earned during
such month if such month is a Service Month, including in such notice a copy of
such invoice or (B) that no Customers utilized video relay services for such
month;

 

(ii)                                  within thirty (30) days after the last day
of each Service Month during the term of this Agreement and within thirty (30)
days after the date of termination hereof, deliver to WorldGate a written
statement setting forth the Tier 2 Support Fee due and payable to WorldGate,
together with payment of the amount of the Tier 2 Support Fee shown to be due
and payable to WorldGate; and

 

(iii)                               not later than three (3) days after receipt
of any VRS Reimbursement Revenue, send a statement reflecting the amount of VRS
Reimbursement Revenue received, together with payment of the License Fee and the
Maintenance and Update Services Fee due in connection with such VRS
Reimbursement Revenue.

 

(B)                                All payments to WorldGate under this
Agreement shall be made in United States dollars and shall be transmitted by
wire transfer directly to the bank or place designated in writing by WorldGate.

 

7

--------------------------------------------------------------------------------


 

(C)                                Aequus shall keep and maintain accurate books
and records with respect to all VRS Reimbursement Revenues License Fees, and
Tier 2 Support Fees.  Said books and records shall be available for inspection
and copying by an independent auditor specified by WorldGate and reasonably
acceptable to Aequus, not more frequently than once each Contract Year during
the Term and once during the one year period following the termination of this
Agreement, during ordinary business hours upon a minimum of thirty (30) days
prior written notice from WorldGate to Aequus.  In the event that any such
review reveals an underpayment, Aequus shall immediately remit payment to
WorldGate in the amount of such underpayment plus interest calculated at the
rate of one percent (1%) per month, accruing from the date such payment(s) was
actually due until the date when such payment(s) is actually made.  Should any
review establish an underpayment in an amount greater than or equal to five
percent (5%) of the amount properly due, Aequus shall pay all reasonable costs,
expenses and fees incurred by WorldGate in connection with the audit.  Aequus
shall keep such accounts and records for at least three (3) years after
termination of this Agreement or four (4) years after the end of the Contract
Year to which they relate, whichever is earlier.  The individual or entity
conducting any audits hereunder shall be bound by reasonable obligations of
confidentiality in respect of any information disclosed by such audits. 
Notwithstanding the foregoing, WorldGate shall not have any audit rights with
respect to VRS Reimbursement Revenue and related fees based on such revenue with
respect to any Contract Year during the Term for which Aequus has paid both the
maximum License Fee of fifty thousand dollars ($50,000), and the maximum
Maintenance and Update Services Fee of three hundred fifty thousand dollars
($350,000).

 

(D)                                           Amounts properly due and owing but
not timely paid to WorldGate pursuant to this Agreement shall bear interest
calculated at the rate of one percent (1%) per month accruing from the date the
relevant payment(s) were actually due until the date when such payment(s),
including interest thereon, are actually made.

 

4.                          Service Coordinator

 

WorldGate and Aequus will each designate a service coordinator (each a “Service
Coordinator”), who will have primary responsibility for communicating with
respect to that

 

8

--------------------------------------------------------------------------------


 

Party’s performance hereunder.  Each Party may replace its Service Coordinator
with a comparable replacement by giving the other Party as much advance written
notice as practicable of such replacement.  Each Party shall be entitled to rely
on all decisions and approvals of the other Party communicated by the other
Party’s Service Coordinator.  The general responsibilities of the Service
Coordinator shall be to: (a) establish a formal communication forum between
WorldGate and Aequus with respect to the work hereunder; and (b) monitor the
general progress of the performance of such work.

 

5.                          Work Product.

 

5.1       Ownership of Work Product.  Unless otherwise specifically agreed in an
SOW, each Party will retain all right, title and interest in its own Work
Product; provided that such ownership rights will not extend to any Confidential
Information of the other party that may have been incorporated into the Work
Product; and provided further, that WorldGate’s ownership of its Work Product
shall be subject to its obligations under this Agreement to license such Work
Product to Aequus and under a certain Software Escrow Agreement (the “Escrow
Agreement”) to deposit relevant Source Code, Object Code and related Software
Documentation into escrow, as more specifically set forth and to the extent
permitted in such agreements.

 

5.2       Customer Data.  As between the Parties, Aequus will be the sole and
exclusive owner of all databases, information and metadata (including without
limitation information identifying or otherwise relating to its Customers),
provided to WorldGate by Aequus or otherwise accessed by WorldGate in the course
of providing the Support Services (collectively, the “Aequus Data”).  WorldGate
shall utilize Aequus Data solely for purposes of this Agreement and shall not
sell, transfer, lease, or otherwise commercially exploit Aequus Data.  Aequus
Data will be deemed Aequus’s Confidential Information.  WorldGate is not
responsible for the accuracy, completeness, or currency of data provided by
Aequus.

 

6.                          Aequus’s Responsibilities

 

Aequus shall, in connection with this Agreement, be responsible for designating
its Service Coordinator, as provided in Section 3 hereof, and for performing
such other duties and tasks as may

 

9

--------------------------------------------------------------------------------


 

be reasonably required to permit WorldGate to perform its duties, tasks, and
obligations hereunder.  During the term of that Related Document constituting
the Transition Services Agreement, responsibility for hardware and software
shall be allocated in accordance with such Transition Services Agreement.  Upon
termination of such Transition Services Agreement, unless otherwise agreed by
the Parties in writing, Aequus shall have sole responsibility for any hardware
or third party software acquired, installed or used by Aequus in connection with
the maintenance or operation of any Data Center Network.

 

7.                          Relationship of Parties

 

The Parties acknowledge and agree that WorldGate is an independent contractor,
and that the personnel used by WorldGate in connection with any Support Services
performed by WorldGate pursuant to this Agreement are not employees of Aequus
and shall not be entitled to any benefits provided to, or rights afforded by,
Aequus or its Affiliates to its employees, whether by operation of law or
otherwise.  Aequus shall make no deductions for fees paid to WorldGate for any
state, federal, or local taxes including, but not limited to, deductions for
income tax withholdings and social security taxes.  WorldGate shall be
responsible for the income tax withholdings and other payments related to its
own personnel.

 

8.                          Subcontractors

 

Aequus acknowledges and agrees that WorldGate may retain the services of
independent consultants reasonably acceptable to Aequus (“Subcontractors”) from
time to time to perform, or assist WorldGate in performing, Support Services
under this Agreement.  All Subcontractors shall perform such Support Services
under WorldGate’s direction and control.

 

9.                          WorldGate Personnel

 

WorldGate shall have exclusive authority to make staffing decisions with respect
to its personnel and the provision of Support Services under this Agreement. 
WorldGate reserves the right to reassign any of its personnel; provided,
however, that in the event of any such reassignment, the Support Services shall
continue to be provided in accordance with the terms of

 

10

--------------------------------------------------------------------------------


 

this Agreement.  Notwithstanding the above, in the event any personnel of
WorldGate or any Subcontractors are afforded access to Aequus Data or any Data
Center Network, WorldGate shall be responsible for any action or omission of
such personnel which fails to comply with any security or confidentiality
provisions of this Agreement or the standard policies of Aequus governing
security or personal conduct in the office place of which WorldGate has been
advised in writing.  In the event of such failure to comply with such provisions
or policies regardless of whether WorldGate has been advised thereof, WorldGate
shall, immediately upon the request of Aequus, replace such personnel with other
comparably qualified personnel.  Aequus acknowledges and agrees that any
required replacement of personnel may delay WorldGate’s performance hereunder.

 

10.                   Representations and Warranties

 

10.1.            Warranties of WorldGate.  WorldGate covenants and warrants
that:  (i) each of its personnel who performs Support Services shall have the
proper skill, training, and background necessary to accomplish the Support
Services assigned to them, (ii) all Support Services shall be performed in a
competent, professional and workmanlike manner, by qualified personnel, and
(iii) WorldGate shall use due care, but in any event at least the same degree of
care as is customary in the software development industry, to ensure that
(except as expressly authorized by Aequus in writing) any Software provided to
Aequus pursuant to this Agreement, and all media used to distribute such
Software, do not contain any instructions, codes, programs, data or other
material (A) as to which WorldGate has received written notice of any claim of
infringement or (B) which is used by or at the direction of WorldGate to
disrupt, damage or interfere with Aequus’s lawful use of the Data Center Network
or Purchased Phones (including without limitation protective, encryption,
security or lock-out devices, viruses, trojan horses, trap or back-doors,
computer instructions, circuitry or other technological means).

 

10.2.            Representations and Warranties of the Parties.  Each Party
warrants to the other Party that:  (a) it has the requisite power, authority,
and resources to enter into this Agreement, and to perform its obligations
hereunder, and (b) this Agreement is a valid and binding obligation of such
Party, enforceable against such Party in accordance with the terms and
conditions hereof and thereof, and does not conflict with any other obligation
of such Party.

 

11

--------------------------------------------------------------------------------

 

10.3.            DISCLAIMER.  THIS SECTION 10 SETS FORTH THE ONLY WARRANTIES
PROVIDED BY EITHER PARTY CONCERNING THIS AGREEMENT, THE SERVICES TO BE RENDERED,
AND WORK PRODUCT TO BE PROVIDED, IF ANY.  THESE WARRANTIES ARE MADE IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY,
NON-INFRINGEMENT, TITLE, OR OTHERWISE.  WORLDGATE MAKES NO REPRESENTATION OR
WARRANTY REGARDING THE LICENSED IP OTHER THAN THOSE REPRESENTATIONS AND
WARRATIES SET FORTH IN THE MASTER AGREEMENT OR OTHER RELATED DOCUMENT, EACH OF
WHICH SHALL BE SUBJECT TO THE LIMITATIONS SPECIFIED IN CONNECTION THEREWITH.

 

11.                   Limitation of Liability

 

11.1.            No Liability for Certain Damages.  IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, OR OTHER SIMILAR DAMAGES OR COSTS, INCLUDING LOST PROFITS,
ARISING OUT OF OR BASED UPON THIS AGREEMENT, EVEN IF EITHER PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE OF THE
ESSENTIAL PURPOSE OF ANY REMEDY SET FORTH HEREIN.

 

11.2.            Exclusions.  The limitations set forth in this Section 11 shall
not apply to: (a) damages resulting from the breach by a Party of the Mutual
Confidentiality Agreement; or (b) the gross negligence or willful misconduct of
a Party.

 

12.                   Employee Solicitation /Hiring

 

During the period beginning with the Effective Date hereof and ending nine
(9) months after the end of the Term, neither Party will knowingly solicit for
employment, directly or indirectly, any employee of the other Party or its
Affiliates (which shall include any employee of

 

12

--------------------------------------------------------------------------------


 

the other Party or its Affiliates who was an employee within the six (6) month
period prior to the date hereof).

 

13.                   Termination

 

13.1.            Term.  Unless earlier terminated in accordance with this
Section 13, this Agreement shall remain in full force and effect until the
twentieth (20th) anniversary of the Effective Date, except that this Agreement
shall automatically renew with respect to the Licensed IP for subsequent
consecutive five (5) year periods (collectively, the “Term”) unless and until
Aequus notifies WorldGate of its election not to renew not less than three
(3) months prior to the expiration of the then-current period of the Term.

 

13.2.            Breach.

 

(a)                                                          Either Party may at
its sole option terminate this Agreement upon written notice effective thirty
(30) days after delivery of such notice if the other Party breaches a material
obligation under this Agreement or the Master Agreement, and, to the extent
cureable, fails to cure such breach within such period or such lesser period as
may be set forth in the Master Agreement; provided, however, that unless
terminated pursuant to Section 5 of the Master Agreement, if Aequus is otherwise
not in breach of this Agreement, (i) WorldGate may only terminate the licenses
granted hereunder in accordance with this Section 13.2 if Aequus’s breach is its
failure to pay the License Fee when due; (ii) WorldGate may only terminate its
obligations to provide Software Support Services in accordance with this
Section 13.2 if Aequus’s breach is its failure to pay the Maintenance and Update
Services Fee when due, and (iii) WorldGate may only terminate its obligation to
provide Tier 2 Support Services in accordance with this Section 13.2 if Aequus’s
breach is its failure to pay the Tier 2 Service Fee when due.  Notwithstanding
the foregoing, WorldGate acknowledges and agrees that, in the event that
WorldGate violates or fails or refuses to perform any covenant or agreement made
by it herein, Aequus may be without an adequate remedy at law.  WorldGate
agrees, therefore, that in the event that WorldGate violates or fails or refuses
to perform any covenant or agreement made by WorldGate herein, Aequus may,
subject to the terms of this Agreement and in addition to any remedies at law
for damages or other relief, institute and prosecute an action in any court of
competent jurisdiction to enforce specific performance of such covenant or
agreement or seek any other equitable relief.  If Aequus is the prevailing party
in any

 

13

--------------------------------------------------------------------------------


 

such proceeding, Aequus shall be entitled to reimbursement from WorldGate for
all of Aequus’s costs and expenses (including reasonable attorneys’ fees)
relating to such proceeding.

 

                                                                       
(b)                                                         Notwithstanding the
foregoing, either Party may terminate this Agreement upon five (5) days notice
in the event of a breach by the other party related to such other Party’s
obligations under the Mutual Confidentiality Agreement.

 

13.3.            Effect of Termination.  Upon termination or expiration of this
Agreement or of the licenses granted hereunder in accordance with Section 13.2,
without prejudice to any other rights that WorldGate may have, the following
shall occur:

 

(a)                                                          Aequus shall
immediately cease all use of the Licensed IP and any WorldGate Confidential
Information.

 

(b)                                                         Aequus shall
promptly return to or destroy (upon WorldGate’s written request), all copies of
the Licensed IP.

 

(c)                                                          Each Party shall
promptly return to or destroy (upon the Discloser’s written request) the
Discloser’s Confidential Information in the Recipient’s possession or control. 
Upon the Discloser’s written request, the Recipient will promptly provide the
Discloser with a written certification of the Recipient’s compliance with the
foregoing.

 

(d)                                                         Notwithstanding
anything to the contrary set forth herein, regardless of any expiration or
termination of this Agreement, all licenses granted in connection with Purchased
Phones or Work Product already purchased and paid for by Aequus prior to such
expiration or termination shall remain in full force and effect.

 

(e)                                                          If termination is a
result of Aequus’s breach, all of Aequus’s unpaid payment obligations under this
Agreement shall immediately become due and payable.

 

13.4.            No Liability on Termination.  To the extent either Party
properly terminates this Agreement prior to the end of the Term or if Aequus
properly notifies WorldGate of its determination not to renew, the other Party
acknowledges that the terminating or non-terminating Party will incur no
liability whatsoever for any damage, loss or expenses of any kind the other
Party incurs or suffers arising from or incident to any such termination or
non-renewal of this Agreement by that Party which complies with the terms of
this Agreement, whether or not the terminating or non-renewing Party was aware
of any such damage, loss or expenses.

 

14

--------------------------------------------------------------------------------


 

14.                   Confidentiality

 

The Parties acknowledge and agree that it will be necessary for each Party to
disclose or make available to the other Party and its employees Confidential
Information in the course of the performance of the Support Services.  All such
disclosures shall be governed by the Mutual Confidentiality Agreement.

 

15.                   Notice

 

All notices, requests, demands, consents or waivers and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given immediately upon delivery by hand or by electronic transmission
(e.g., email or facsimile with immediate confirmation), one (1) business day
after being sent if by nationally recognized overnight courier or, if mailed,
then four (4) days after being sent by certified or registered mail, return
receipt requested with postage prepaid:

 

(i)             If to WorldGate, to:

 

WorldGate Communications, Inc.

3190 Tremont Avenue

Trevose, PA 19355

 

Attention:  Hal Krisbergh, CEO and President

Telecopy:  215-354-1049

Email: hkrisbergh@wgate.com

 

with a copy to:

 

Randall Gort, CLO at the same address and telecopy number

Email: rgort@wgate.com

 

 (ii)                               If to AEQUUS, to:

 

Snap Telecommunications Inc.

1 Blue Hill Plaza, 14th Floor

PO Box 1626

Pearl River, NY  10965

 

Attention: Richard Schatzberg, President

Telecopy: (973) 227-5400

Email: rschatzberg@aequustechnologies.com

 

15

--------------------------------------------------------------------------------


 

with a copy to:

 

Pryor Cashman LLP

410 Park Avenue

New York, New York 10022

 

Attention: Eric M. Hellige, Esq.

Telecopy: (212) 326-0806

Email: ehellige@pryorcashman.com

 

or, in each case, to such other person or address as any party shall furnish to
the other parties in writing.

 

16.                   Entire Agreement; Amendments

 

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior proposals, understandings,
and agreements, whether oral or written between the Parties with respect to the
subject matter hereof.  No modification, amendment or supplement to this
Agreement shall be effective for any purpose unless agreed to in writing and
signed by authorized representatives of the Parties.

 

17.                   Waiver

 

No failure to exercise, and no delay in exercising, on the part of either Party,
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any Party’s exercise of any right, power or privilege hereunder preclude
further exercise of the same right or the exercise of any other right hereunder.

 

18.                   Binding

 

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns.

 

16

--------------------------------------------------------------------------------


 

19.                   Severability

 

If any part of this Agreement shall be adjudged by any court of competent
jurisdiction to be invalid, illegal, or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not be affected or impaired
thereby and shall be enforced to the maximum extent permitted by applicable
law.  If any remedy set forth in this Agreement is determined to have failed of
its essential purpose, then all other provisions of this Agreement, including
the limitations of liability and exclusion of damages, shall remain in full
force and effect.

 

20.                   Force Majeure

 

Either Party shall be excused from performance and shall not be liable for any
delay, in whole or in part, caused by the occurrence of any contingency beyond
the reasonable control either of the excused Party or its subcontractors or
suppliers.  These contingencies include, but are not limited to, war, sabotage,
insurrection, riot or other act of civil disobedience, act of public enemy,
failure or delay in transportation, act of any government or any agency or
subdivision thereof affecting the terms hereof, accident, fire, explosion,
flood, severe weather or other act of God, or shortage of labor or fuel or raw
materials.

 

21.                   Governing Law and Venue

 

The Parties acknowledge and agree that this Agreement shall be governed by the
laws of the Commonwealth of Pennsylvania as to all matters including, but not
limited to, matters of validity, construction, effect, performance and
liability, without consideration of conflicts of laws provisions contained
therein.  In the event of any dispute between the Parties, (a) if suit shall be
brought by Aequus, it shall be brought either in the United States District
Court for the Eastern District of Pennsylvania or any state court of the
Commonwealth of Pennsylvania and (b) if suit shall be brought by WorldGate, it
shall be brought in the either in the United States District Court for the
Southern District of New York or any state court of the State of New York.  Each
of the Parties waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

17

--------------------------------------------------------------------------------


 

22.                   Counterparts

 

This Agreement may be executed simultaneously in two or more original or
facsimile counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

23.                   No Cross Default

 

A breach or other default under this Agreement by either Party shall not
constitute a breach or default under any other agreement between the Parties.

 

24.                   Third Parties

 

Except as specifically set forth or referred to herein, nothing herein expressed
or implied is intended or shall be construed to confer upon or give to any
person or corporation other than the Parties hereto and their respective
successors or assigns any rights or remedies under or by reason of this
Agreement.

 

25.                   Assignment

 

Unless otherwise expressly provided in this Agreement, neither Party may assign
its rights (other than the right to receive payments) or delegate its duties and
obligations under this Agreement without the prior written consent of the other
Party, which will not be unreasonably withheld or delayed; provided, however,
that either Party may assign this Agreement, without the need to obtain consent
of the other Party, to an affiliate of such Party or to a successor-in-interest
to substantially all of the business of that Party to which this Agreement
relates by providing written notice to the other Party of such assignee’s
agreement to be bound by the terms of this Agreement and to assume all of the
rights and obligations of the assigning Party set forth in this Agreement;
provided, however, that in no event shall either Party assign this Agreement to
an affiliate or successor who is a competitor of the other Party.  Any
assignment made in violation of the foregoing provisions shall be deemed null
and void and of no force or effect.

 

26.                   No Presumption

 

WorldGate and Aequus have all participated in the negotiation and drafting of
this Agreement and have each been represented throughout to their satisfaction
by legal counsel of their choosing.  In the event any ambiguity or question of
intent or interpretation arises, this

 

18

--------------------------------------------------------------------------------


 

Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

27.                   Headings and Subsections

 

Section headings are provided for convenience of reference and do not constitute
part of this Agreement.  Any references to a particular section of this
Agreement shall be deemed to include reference to any and all subsections
thereof

 

28.                   Specific Assistance

 

If Aequus gives WorldGate written notice that WorldGate’s actions or failure to
act may trigger a Release Event, then WorldGate may, in its discretion, provide
Aequus with all information, materials, and assistance required to permit Aequus
or its third party designee to perform the disputed actions instead of
WorldGate.  If Aequus believes that it has not received all  such information
and materials within 48 hours after it has delivered such notice to WorldGate,
Aequus will deliver to WorldGate a further written notice of such belief and
will not deliver written notice of the Release Event to the Escrow Agent for 48
hours after delivery to WorldGate of such second notice.

 

29.                   Survival of Obligations

 

The provisions of Sections that, by their nature or as explicitly stated, are to
survive termination of this Agreement shall survive termination hereof.

 

30.                   Gender; Tense, Etc

 

Where the context or construction requires, all words applied in the plural
shall be deemed to have been used in the singular, and vice versa; the masculine
shall include the feminine and neuter, and vice versa; and the present tense
shall include the past and future tense, and vice versa.

 

19

--------------------------------------------------------------------------------


 

31.                   Reference to Days

 

All references to days in this Agreement shall be deemed to refer to calendar
days, unless otherwise specified.

 

[Remainder of Page Intentionally left blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this License, Maintenance and
Update Services Agreement to be executed by their duly authorized
representatives as of the date first written.

 

 

WorldGate Communications, Inc.

 

Aequus Technologies Corp.

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

Ojo Service, LLC

 

Snap Telecommunications Inc.

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

Exhibits

 

A

 

-

Software Support Services

B

 

-

Tier 2 Support Services

X

 

-

Certain Definitions

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DATA CENTER NETWORK SOFTWARE SUPPORT SERVICES

 

1.               Software Support Services

 

a.               WorldGate will, in the course of development, develop software
updates, for the WorldGate  data center network.  In order to help maintain a
synchronous state between the WorldGate data center network and the Aequus Data
Center Network, and keep the centers at the same functional level (as the same
may be allowed given the system, hardware and environmental constraints of such
centers,) WorldGate will make such software updates available to Aequus for
installation on the Aequus Data Center Network.

 

b.              WorldGate will correct failures of the WorldGate code in the
Data Center Network systems or as commercially reasonable, assist Aequus staff
with their rebuilding or correction of errors in the systems to restore function
in accordance with WorldGate specifications and historic customer service
levels.  Such corrections shall be provided within the industry accepted time
frames.  WorldGate will use commercially reasonable effort to replace
Workarounds with a final resolution, in the form of applicable Updates and
Upgrades, within industry standard timeframes from when the relevant failure is
first reported and reproduced.  In no event shall WorldGate be responsible
hereunder for failures caused by (i) any actions or omissions of Aequus, its
agents, or its invitees, (ii) the center environment or any hardware components
of the center, (iii) any changes made to the WorldGate code by other than
WorldGate or its agents, (iv) any failures in other than the most current or the
immediate prior release of the WorldGate code.  To the extent WorldGate renders
assistance that is not due to a WorldGate code failure such assistance is
outside the scope hereof and is separately and independently compensable.

 

c.               Whether WorldGate develops the code release primarily for the
Aequus Data Center Network or WorldGate data center network, software changes
will be bundled into common upgrade releases, tested, released and applied to
both centers unless not applicable.  WorldGate will provide documentation to
describe the code release features and application, and will deliver software
packages as applicable to update the original RPMs and build media for the
changes.

 

d.              WorldGate will use commercially reasonable effort to assist
Aequus in the upgrade process for the Aequus Data Center Network.

 

--------------------------------------------------------------------------------


 

e.               WorldGate will assist in coordinating the upgrades to minimize
any disruption of service, including working with Aequus to apply such upgrades
to the respective Data Center Networks at mutually agreed to times where
possible.

 

f.                 Prior to the upgrade, a QA test report will be provided to
Aequus for review and their records.  WorldGate will provide guidance for Aequus
test planning for the release.

 

g.              WorldGate will provide to Aequus Technical Services on call
support (30 minute response) 24 hours a day, 7 days a week, 366 days a year for
Network system Class 1 Errors (as defined below).

 

h.              For all other ODC failures, Data Center Network Support Services
shall be accessible via phone and email. The WorldGate support team shall be
available during normal business hours.  After contacting the support team to
report an issue, WorldGate shall commence using commercially reasonable efforts
to provide a Workaround or final fix reasonably acceptable to Aequus.  Aequus
will also receive notification of resolution of the issue from the WorldGate
support team.  The WorldGate support team shall assist Aequus in the
installation or implementation of, each such resolution.

 

For purposes hereof, Class 1 Error means a problem with the Software that
renders any Data Center Network “substantially unusable” or materially impairs
Aequus or its End User’s ability to use the Software in the ordinary course of
its business.  That is, the Software cannot, substantially perform the basic and
necessary functions that such Software has historically achieved.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TIER 2 SUPPORT SERVICES

 

After the Effective Date, Aequus will have access to the Tier 2 Support for the
Term.  The Support Services will consist of the following:

 

1.                                       Support (i) to SNAP TSR/CSR Tier 1
teams for end user installations and problems that cannot be reasonably resolved
by such teams with respect to Customer support, and for RMA processes as set
forth in the Reseller Agreement.

 

2.                                       Tier 2 Support Services are to be
provided 5 days a week during the hours of 8:00 AM to 5:00 PM Monday – Friday,
Eastern Time.

 

3.                                       Support beyond these hours will only be
provided pursuant to a separate SOW.

 

4.                                       Aequus and WorldGate personnel will
document all problems and customer contacts/escalations in the Aequus ticketing
system currently RightNow (SNAP to Provide user ID’s.)

 

5.                                       WorldGate will provide commercially
reasonable support, at its election, directly to End Users only in conjunction
with the support being provided by the SNAP TSR/CSR Tier 1 teams, and only in
the event that such teams have not been able to resolve the problems after a
reasonable effort on their part.

 

6.                                       Aequus will document and WorldGate will
evaluate the operating environments in which the WorldGate Phones will be used
and recommend unique solutions to enable WorldGate Phones to fully function in
such environments using the Snap!VRS Services.  WorldGate will have no
responsibility or liability in connection with the cost and provisioning of
equipment solutions.

 

--------------------------------------------------------------------------------


 

EXHIBIT X

 

CERTAIN DEFINITIONS

 

--------------------------------------------------------------------------------
